Citation Nr: 0306824	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  01-04 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code. 



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the benefits sought on 
appeal.  The appellant, the child of a veteran who reportedly 
had active service during the Vietnam Era, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.  



REMAND

The appellant seeks entitlement to Survivors' and Dependents' 
Educational Assistance (DEA) benefits under Chapter 35, Title 
38, United States Code.  The appellant, the child of the 
veteran, was born in January 1973 and thus attained the age 
of 26 in January 1999.  The veteran was granted a permanent 
and total disability rating which apparently was effective in 
April 2000; information in the appellant's education file 
indicates that the notification of that rating was dated in 
May 2000.  Under these circumstances, the appellant would not 
appear to be eligible for Chapter 35 education benefits 
because she attained the age of 26, prior to the date the 
veteran became permanently and totally disabled.  See 
38 C.F.R. § 21.3040(c) (2002) ("no person is eligible for 
educational assistance who reached his or her 26th birthday 
on or before the effective date of a finding of permanent 
total service-connected disability. . . .").  

However, during the course of this appeal, another issue has 
been raised by the appellant and her father, the veteran, the 
resolution of which could have a significant bearing on the 
disposition of this appeal.  In the appellant's substantive 
appeal she states that the veteran's permanent and total 
rating should be retroactive to at least March 1994.  
Significantly, in a statement from the veteran received in 
October 2000, the veteran also notes that he had just been 
notified about his disability status in 2000 and claims that 
this should be retroactive.  

The Board construes these statements and particularly, the 
veteran's statements as raising a claim for an earlier 
effective date for a permanent and total disability 
evaluation.  Such a claim would be inextricably intertwined 
with the appellant's claim for basic eligibility for Chapter 
35 benefits.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Thus, this matter must be addressed prior to 
appellate review of the appellant's claim.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:  

1.  The RO should contact the RO with 
custody of the veteran's claims file, 
apparently the VARO in Phoenix, Arizona, 
and request adjudication of the claim 
raised by the veteran of an effective 
date prior to April 18, 2000, for a 
permanent and total disability rating.  
After following usual notice and 
appellate review procedures, the RO 
should request that the veteran's claims 
file be forwarded for association with 
the appellant's records on appeal.  

2.  After the development requested in 
the first paragraph has been completed, 
the RO should again review the 
appellant's claim for basic eligibility 
for Chapter 35 education benefits.  If 
the benefit sought remains denied, the 
appellant should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for appellate review.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
appellant unless she is notified.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





